

117 SRES 168 ATS: Congratulating the Northwest Missouri State University Bearcats men’s basketball team on winning the 2021 NCAA Men’s Division II National Championship.
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 168IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Blunt (for himself and Mr. Hawley) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Northwest Missouri State University Bearcats men’s basketball team on winning the 2021 NCAA Men’s Division II National Championship.Whereas, on March 27, 2021, the Northwest Missouri State University Bearcats men's basketball team (in this preamble referred to as the Bearcats) clinched their third National Collegiate Athletics Association (NCAA) Division II National Championship in 5 years in a landslide 80–54 victory over the West Texas A&M University Buffaloes;Whereas the Bearcats should be proud of their University’s storied history dating back to the inception of the school in 1905;Whereas the Bearcats should be commended for their success and perseverance throughout the 2020–2021 season despite uncertainty during the coronavirus outbreak;Whereas the Bearcats' victory marked the men’s basketball team’s second consecutive national championship, cementing the Bearcats’ place atop NCAA Division II men’s basketball;Whereas the West Texas A&M University Buffaloes should also be commended on their efforts and success throughout an unprecedented season during the COVID–19 pandemic;Whereas the city of Evansville, Indiana, and the NCAA should be commended for their efforts in providing a safe environment for the student athletes and staff during the championship tournament;Whereas the Bearcats went 3–0 during the championship tournament with an average margin of victory of 26 points;Whereas the Bearcats clinched a first round victory against West Liberty by a score of 98–77;Whereas the Bearcats clinched a second round victory against Flagler by a score of 77–46;Whereas the Bearcats claimed their title as back-to-back national champions by defeating West Texas A&M by a score of 80–54;Whereas Ryan Hawkins should be commended for his role in the Bearcats' national championship victory by scoring a game-high 31 points while securing 18 rebounds;Whereas 3 additional starting members of the Bearcats, Wes Dreamer, Trevor Hudgins, and Luke Waters, each scored in the double digits in the championship game and should be commended for their scoring efforts;Whereas Wes Dreamer and Ryan Hawkins should each be commended for achieving a double-double in the championship game by scoring and rebounding in the double digits;Whereas Ryan Hawkins and Trevor Hudgins should be celebrated for their selection to the Elite Eight All-Tournament Team;Whereas Ryan Hawkins should further be recognized for being named as the Elite Eight’s Most Outstanding Player;Whereas the entire Bearcats roster should be commended for their 50 percent field goal percentage and 47 percent 3-point shooting;Whereas the entire Bearcats roster contributed to the national championship victory, including Spencer Schomers, Diego Bernard, Jaran Richman, Isaiah Jackson, Wes Dreamer, Byron Alexander, Trevor Hudgins, Mitch Mascari, Daric Laing, Ryan Hawkins, Christian Stanislav, Luke Waters, and Daniel Abreu;Whereas the entire Bearcats coaching staff contributed to the national championship victory, including Ben McCollum, Zach Schneider, Xavier Kurth, Dray Starzl, Nick Peters, Justin Dickerson, Sam Hawley, and Landon Graver; andWhereas the Bearcats back-to-back national championships provide a sense of excitement and pride to the City of Maryville and Bearcat nation across Missouri: Now, therefore, be itThat the Senate—(1)congratulates the Northwest Missouri State University Bearcats men's basketball team and the entire University, Mayor of Maryville Benjamin Lipiec, University President Dr. John Jasinski, Governor Mike Parson, and fans of the Bearcats on their national championship; and(2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the President of Northwest Missouri State University;(B)head coach Ben McCollum; and(C)Mayor Benjamin Lipiec.